Citation Nr: 9922947	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-20 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
February 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that a rating decision in September 1985 
denied entitlement to service connection for a back disorder.  
However, the veteran was not notified of that decision or of 
his procedural and appellate rights.  Consequently, the 
September 1985 decision did not become final, and the 
veteran's claim for service connection for a low back 
disorder will be considered on the merits. 


FINDINGS OF FACT

1.  The veteran had a congenital and developmental defect of 
the back and injured his back in a motor vehicle accident 
prior to service.

2.  The veteran experienced back pain for several years prior 
to service and he said it continued during service.

3.  The veteran did not suffer a back injury during active 
service.  

4.  No acquired back pathology was present during service;  
such pathology was first demonstrated years after service.  



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for a low back disorder is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(a).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107 (a).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Arthritis may be 
presumed to have been incurred in service when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Congenital or developmental 
defects are not disabilities within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).

The veteran's service medical records disclose that, at an 
examination for enlistment in September 1974, his spine was 
evaluated as normal.  In November 1974, he complained of pain 
in the area of T4-5 and in the lower quadrant along the 
posterior iliac crest; he stated that the onset of the pain 
had been 3 1/2 years earlier; the pain had increased to a 
moderate to severe level in the last 3 to 4 days; he had been 
in a motor vehicle accident one year earlier; he did not know 
if his back began to hurt before or after the accident.  X-
rays showed scoliosis, with a minimal curve of the thoracic 
and lumbar spine.

In April 1975, the veteran complained of increasing, 
recurrent back pain in the L5 region.  At that time, he 
stated that the onset of back pain was approximately four 
years earlier; he had been unable to participate in high 
school physical education; and back pain had been present 
before the preservice motor vehicle accident.

Service medical records do not document a specific trauma to 
the back.  X-rays in August 1975 showed bilateral 
spondylolysis.  

In October 1975, at a service department orthopedic clinic, 
the veteran stated that he developed back pain after being 
involved in a motor vehicle accident prior to service; the 
pain increased during recruit training and persisted since 
then.  He admitted to back pain prior to service entrance.  
On examination, range of motion was full, with pain in the L5 
- S1 area, especially on extension.  X-rays revealed a 
congenital defect of the pars interarticularis of L5, 
bilaterally, with no evidence of spondylolisthesis.  A 
medical board found that the veteran did not meet the minimum 
standards for enlistment, by reason of physical disability 
which existed prior to service and was not aggravated by 
service, and recommended his separation from service.

After separation from service, the veteran underwent multiple 
back surgeries, the first of which was in February 1984, and 
included a complete laminectomy of L5 and lateral spine 
fusion at L5 - S1.  During VA hospitalization in March 1986 
the diagnosis was pseudoarthrosis, L4-L5 on the right.  There 
was no finding of scoliosis.  On VA examination in December 
1996 the final diagnoses were herniated disk and degenerative 
joint disease.  There was no mention of scoliosis.

The veteran now asserts that he did not injure his back 
during the motor vehicle accident in June 1973, and that, 
prior to service, he was unaware that he had a congenital 
back abnormality.  He testified at a personal hearing in 
October 1997 that he developed back pain in Marine boot camp, 
when he was required to engage in a day-long regimen of 
physical activities, including an obstacle course, as a 
disciplinary measure. 

A statement by a manager of a township parks program 
indicates that, prior to service, the veteran returned to 
work with no restrictions after a motor vehicle accident.  
The veteran's ex-wife stated that, in letters from boot camp, 
the veteran had told her that he had had a back injury.  A 
fellow Marine who served with the veteran stated that the 
veteran complained of back pain after the day on which he had 
to engage in physical activity as a disciplinary measure.  

Finally, the evidence includes reports by Gaylin D. Lack, 
M.D., the veteran's private treating physician, who stated in 
July 1998 that the veteran had told him that the initial 
injury to his back was while he was serving in the Marine 
Corps.  Dr. Lack stated that spondylolysis is not, in and of 
itself, a source of symptoms.  Dr. Lack offered an opinion 
that it was likely, in the absence of an injury, that the 
veteran, despite having spondylolysis, would not have had 
disabling back problems.

While scoliosis was initially reported shortly after the 
veteran entered service, such a finding was never shown 
clinically thereafter.  What he had in service, namely 
spondylolysis, represented a congenital or developmental 
defect.  See Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).  
This is not disability under the law for which compensation 
benefits are payable.  38 C.F.R. § 3.303(c).  No acquired 
back pathology was noted during service.  In particular, 
arthritis was not found in service or within the one year 
presumptive period following separation from service.  The 
veteran never reported a back injury or trauma during 
service, but he did complain of back pain.  He acknowledged 
at various times that he had back pain for several years 
prior to service.  He also noted a motor vehicle accident 
prior to service with which he sometimes, not always, 
associated the pain.  

The Board finds that the veteran's statements to service 
department medical personnel that he had injured his back 
prior to service in a motor vehicle accident and had back 
pain even before the motor vehicle accident are more credible 
than his statement made many years later, in connection with 
a compensation claim, that he had no such injury or pain.  
The Board also finds, based on radiographic evidence in 
service, that the veteran had spondylolysis prior to service.  
Also, the Board finds that he had back pain during service, 
but he also had it prior to service and it caused him 
limitations, according to the veteran's own account.  

The Board does not know from the evidence the cause of the 
back pain in service.  The Board only knows that he had pain 
prior to service and that it continued during service, 
without any acquired back pathology being found during 
service.  No one has attributed the back pathology found well 
after service, namely degenerative joint and disk disease, to 
any incident credibly reported during service.  No one has 
opined that the operative procedures after service were 
related to what credibly happened during service.  

Dr. Lack's opinion, to the effect that any pre-existing back 
abnormality which the veteran had would not have produced 
disabling back problems, was based on a premise that the 
veteran did not have a pre-service back injury, as well as 
continuing back pain prior to service.  That premise was, the 
Board finds, inaccurate.  In addition, Dr. Lack's assumption 
that the veteran injured his back in service was, the Board 
finds, likewise inaccurate, as the Board has found that the 
veteran's recent assertion that he had a back injury in 
service is not credible.  A medical opinion based upon an 
inaccurate factual premise has no probative value. See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  The Board 
therefore finds that Dr. Lack's opinion does not serve to 
establish that the veteran's current back disorder is 
attributable to an inservice injury.

The statements by the veteran's ex-wife and the fellow Marine 
do show that the veteran had back pain in service, after 
physical exertion, but have no probative value on the 
question of the etiology of the veteran's current back 
disorder, because laypersons are not qualified to offer 
opinions on questions of medical causation.    See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Accordingly, the Board concludes that: the veteran had back 
symptomatology prior to service and it continued in service; 
no chronic acquired back pathology was identified during 
service; and no back pathology reported after service has 
been shown to have resulted from any incident of service 
origin.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).
   

ORDER

Service connection for a low back disorder is denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



